 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
 8   UNITED STATES OF AMERICA,                  Case No.: 17-CR-1687-WQH

 9                           Plaintiff,
                                                ORDER AND JUDGMENT
10
            v.
11
     JOANNA ARAGON RAZO,
12
13                           Defendant.
14
15
           Upon Application of the United States Attorney (ECF No. 171), and good cause
16
     appearing therefrom,
17
           IT IS HEREBY ORDERED that the Indictment in the above-captioned case be
18
     dismissed without prejudice as to Defendant JOANNA ARAGON RAZO.
19
20   Dated: February 12, 2020
21
22
23
24
25
26
27
28


30
